UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. FORM 10-Q [ X ] QUARTERLY REPORT UNDER SECTION 13 0R 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934: For the quarterly period ended March 31, [ ] TRANSITION REPORT UNDER SECTION 13 0R 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934: For the transition period from to Commission file number 000-51225 MAKEUP.COM LIMITED (Exact name of registrant as specified in its charter) Nevada (State or other jurisdiction of incorporation or organization) 43-2041643 (I.R.S. Employer Identification No.) 3416 Via Lido, Suite F, Newport Beach, California, 92663-3976 (Address of principal executive offices) 1-866-347-5057 (Issuer’s telephone number) (Former name, former address and former fiscal year, if changed since last report) Indicate by checkmarkwhether the issuer (1) hasfiled all reports required to be filed by Section 13 or 15(d) of the Exchange Act during thepreceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. [ X ] Yes [ ] No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. Large accelerated filer o Accelerated filer o Non-accelerated filer o(Do not check if a smaller reporting company) Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). [ ] Yes [ X ] No Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date.As of May 15, 2008 the registrant had 44,831,250 shares of common stock outstanding. 1 PART I - FINANCIAL INFORMATION Item 1.Financial Statements. MAKEUP.COM LIMITED CONSOLIDATED BALANCE SHEETS March 31, December 31, 2008 2007 (Unaudited) ASSETS Current assets: Cash $ 21,422 $ 42,443 Accounts receivable, net of $0 and $250 in allowances 6,763 2,503 Inventory, net 397,750 340,896 Prepaid expenses and deposits 68,277 22,291 Total current assets 494,212 408,133 Fixed assets, net of $138,118 and $127,830 accumulated depreciation 35,768 46,056 Deposit 70,000 70,000 Intangible assets 333,334 333,334 Total assets $ 933,314 $ 857,523 LIABILITIES AND STOCKHOLDERS' DEFICIT Current liabilities: Accounts payable $ 349,100 $ 303,572 Accrued liabilities 9,769 8,351 Accrued advertising fees 14,000 8,991 Accrued consulting fees 45,240 15,000 Accrued professional fees 51,884 76,488 Advances payable 6,899 6,901 Note payable 366,221 359,573 Convertible notes payable 4,191,236 3,805,208 Due to related parties 9,850 9,850 Deferred assets 568 2,652 Total current liabilities 5,044,767 4,596,586 Commitments and contingencies Stockholders' deficit: Common stock $0.001 par value, 200,000,000 authorized; 44,831,250 issued and outstanding at March 31, 2008 and December 31, 2007 44,831 44,831 Accumulated deficit (4,132,526 ) (3,757,180 ) Accumulated other comprehensive loss (23,758 ) (26,714 ) Total stockholders' deficit (4,111,453 ) (3,739,063 ) Total liabilities and stockholders' deficit $ 933,314 $ 857,523 The accompanying notes are an integral part of these consolidated financial statements 2 MAKEUP.COM LIMITED CONSOLIDATED STATEMENTS OF OPERATIONS FOR THE THREE MONTHS ENDED MARCH 31, 2008 and 2007 (UNAUDITED) 2008 2007 Sales $ 176,045 $ 109,594 Cost of goods sold 109,197 78,005 Gross profit 66,848 31,589 Operating expenses: Selling, general and administrative 365,908 213,332 Net loss from continuing operationsbefore interest expense and discontinued operations (299,060 ) (181,743 ) Interest expense (76,286 ) (6,575 ) Net loss from continuing operations before discontinued operations (375,346 ) (188,318 ) Loss from discontinued operations - (70,257 ) Net loss $ (375,346 ) $ (258,575 ) Net loss per share - basic and diluted: Continuing operations $ (0.01 ) $ (0.01 ) Discontinued operations - (0.00 ) Net loss per share $ (0.01 ) $ (0.01 ) Weighted average number of shares outstanding - basic and diluted 44,831,250 44,831,250 The accompanying notes are an integral part of these consolidated financial statements 3 MAKEUP.COM LIMITED CONSOLIDATED STATEMENT OF STOCKHOLDERS' DEFICIT AND COMPREHENSIVE LOSS FOR THE THREE MONTHS ENDED MARCH 31, 2008 and 2007 Accumulated Common Stock Issued Other Number of Accumulated Comprehensive Shares Amount Deficit Income (Loss) Total Balance at January 1, 2007 (Audited) 44,831,250 $ 44,831 $ (2,287,035 ) $ (10,017 ) $ (2,252,221 ) Net loss for the three months ended March 31, 2007 - - (258,575 ) - (258,575 ) Foreign currency exchange gain - - - 3,474 3,474 Comprehensive loss - (255,101 ) Balance at March 31, 2007 (Unaudited) 44,831,250 44,831 (2,545,610 ) (6,543 ) (2,507,322 ) Net loss for the nine months ended December 31,2007 - - (1,211,570 ) - (1,211,570 ) Foreign currency exchange loss - - - (20,171 ) (20,171 ) Comprehensive loss - (1,231,741 ) Balance December 31, 2007 (Audited) 44,831,250 44,831 (3,757,180 ) (26,714 ) (3,739,063 ) Net loss for the three months ended March 31, 2008 - - (375,346 ) - (375,346 ) Foreign currency exchange gain - - - 2,956 2,956 Comprehensive loss - (372,390 ) Balance at March 31, 2008 (Unaudited) 44,831,250 $ 44,831 $ (4,132,526 ) $ (23,758 ) $ (4,111,453 ) The accompanying notes are an integral part of these consolidated financial statements 4 MAKEUP.COM LIMITED CONSOLIDATED STATEMENTS OF CASH FLOWS FOR THE THREE MONTHS ENDED MARCH 31, 2008 and 2007 (UNAUDITED) 2008 2007 Cash flows from operating activities: Net loss $ (375,346 ) $ (258,575 ) Adjustments to reconcile net loss to net cash provided by (used in) operating activities: Depreciation 10,288 21,578 Changes in operating assets and liabilities: Accounts receivable (4,260 ) 16,028 Inventory (56,854 ) (43,326 ) Prepaid expenses and deposits (45,986 ) (21,995 ) Accounts payable 45,528 (129 ) Accrued liabilities 1,418 713 Accrued advertising fees 5,009 909 Accrued consulting fees 30,240 - Accrued professional fees (24,604 ) (3,423 ) Interest on convertible notes payable 69,638 - Interest on note payable 6,648 304 Due to related parties - 9,253 Deferred assets (2,084 ) 4,673 Net cash (used in) provided by operating activities (340,365 ) (273,990 ) Cash flows from investing activities: Acquisition of fixed assets - (12,477 ) Net cash (used in) investing activities - (12,477 ) Cash flows from financing activities: Acquisition of domain name - (1 ) Increase in convertible notes payable 316,390 - (Decrease) increase in advances payable (2 ) 295,837 Net cash provided by financing activities 316,388 295,836 Effects of foreign currency exchange 2,956 3,474 Net (decrease) increase in cash (21,021 ) 12,843 Cash, beginning of the period 42,443 62,611 Cash, end of the period $ 21,422 $ 75,454 Supplemental disclosure of non-cash investing and financing activities: Cash paid during the period: Taxes $ - $ - Interest $ - $ - The accompanying notes are an integral part of these consolidated financial statements 5 MAKEUP.COM LIMITED NOTES TO CONSOLIDATED FINANCIAL STATEMENTS MARCH 31, 2008 (UNAUDITED) 1.ORGANIZATION AND PRINCIPAL ACTIVITIES Makeup.com Limited (Makeup.com) was incorporated on July 14, 2003 in the state of Nevada as Tora Technologies Inc. and is based in Newport Beach, California.The Company’s principal business was marketing custom embroidery products and services through the internet until July 6, 2006, when the Company cancelled their Service Contract and discontinued the business. On October 20, 2006, Makeup.com acquired Makeup Incorporated (Makeup), a Nevada company incorporated on February 12, 2004.Makeup is in the business of selling beauty products such as makeup and perfume on the Makeup.com website.Makeup’s wholly owned subsidiary Online Makeup Inc. (Online) was incorporated under the laws of the Province of British Columbia in Canada on September 17, 2004.Online was in the business of warehousing and managing Makeup’s inventory until March 2007 when Makeup moved their inventory to an independent fulfillment warehouse in the United States.Since March 2007, Online has been inactive. The acquisition of Makeup by Makeup.com was treated as a reverse acquisition whereby Makeup was treated as the acquirer and Makeup.com as the acquiree because of a change of control in the controlling shareholder of Makeup.com and Makeup being the larger corporation.As a result of the reverse merger Makeup.com’s operations have been included in the Company’s consolidated financial statements from October 20, 2006 (date of acquisition). In these notes, the terms “Company”, “we”, “us” or “our” mean Makeup.com. Basis of Presentation The unaudited consolidated financial statements included herein have been prepared in accordance with accounting principles generally accepted in the United States for interim financial information and with the instructions to Form 10-Q and Article 8 of Regulation S-X.They do not include all information and notes required by generally accepted accounting principles for complete financial statements.However, except as disclosed herein, there has been no material changes in the information disclosed in the notes to the consolidated financial statements included in the Annual report on Form 10-KSB of Makeup.com Limited for the year ended December 31, 2007. In the opinion of management, all adjustments (including normal recurring accruals) considered necessary for a fair presentation have been included.Operating results for the three months ended March 31, 2008 are not necessarily indicative of the results that may be expected for any other interim period or the entire year.For further information, these consolidated unaudited financial statements and the related notes should be read in conjunction with the Company’s consolidated audited financial statements for the year ended December 31, 2007 included in the Company’s report on Form 10-KSB. 2.SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES Reclassifications Certain prior period amounts in the accompanying consolidated financial statements have been reclassified to conform to the current period’s presentation. These reclassifications had no effect on the consolidated results of operations or financial position for any period presented. Inventories Inventories are stated at the lower of cost or market under the first-in, first-out method.At March 31, 2008 and December 31, 2007, we wrote-off $0 and $34,203, respectively, in obsolete inventory.At March 31, 2008 and December 31, 2007 we had a $10,000 reserve for slow moving or obsolete inventory. We have arrangements with certain drop shippers whereby we do not purchase or pay for merchandise until the merchandise is ultimately sold and shipped to our customer. 6 MAKEUP.COM LIMITED NOTES TO CONSOLIDATED FINANCIAL STATEMENTS MARCH 31, 2008 (UNAUDITED) 2.SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES, continued Concentration of Credit Risk Financial instruments that potentially subject the Company to significant concentrations of credit risk consist principally of cash and trade accounts receivable and payable. At March 31, 2008 and December 31, 2007 the Company had approximately $21,000 and $42,000, respectively in cash that was not insured.This cash is on deposit with a major chartered Canadian bank.As part of its cash management process, the Company performs periodic evaluations of the relative credit standing of this financial institution.The Company has not experienced any losses in cash balances and does not believe it is exposed to any significant credit risk on its cash. Receivables arising from sales to customers are generally not significant individually and are not collateralized. Management continually monitors the financial condition of its customers to reduce the risk of loss. None of the Company’s end-user customers account for more than 10% of net revenues.
